In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00007-CR



      MARGARET FAYE LITCHFIELD, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 52nd District Court
                Coryell County, Texas
              Trial Court No. 15-22720




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER

       The clerk’s record in this appeal was filed January 3, 2017, the reporter’s record was filed

April 28, and the appellant’s brief was originally due May 5. This Court extended that briefing

deadline twice on the motions of Litchfield’s appellate counsel, resulting in the most recent due

date of July 31, 2017. We informed counsel when we granted his second motion that further

extensions would not be granted absent extraordinary circumstances. Litchfield’s counsel has now

filed a third motion seeking an additional extension of the briefing deadline.

       We have reviewed counsel’s third motion to extend time and find a dearth of extraordinary

circumstances that would warrant an additional extension of the filing deadline. We have also

reviewed the case file and record on appeal. We have been provided with no compelling

information to convince us that this brief requires more time to prepare.

       The motion to extend time to file Litchfield’s appellate brief is denied. We hereby order

counsel to file Litchfield’s brief with this Court on or before August 15, 2017.

       IT IS SO ORDERED.


                                                 BY THE COURT

Date: August 1, 2017




                                                 2